
	
		II
		110th CONGRESS
		1st Session
		S. 2275
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the manufacture, sale, or distribution in
		  commerce of certain children’s products and child care articles that contain
		  phthalates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Children's Chemical Risk Reduction Act
			 of 2007.
		2.Ban on certain
			 products containing phthalates
			(a)FindingsCongress
			 finds that—
				(1)phthalates are a
			 class of chemicals used in polyvinyl chloride (PVC) plastic to improve
			 flexibility and in cosmetics to bind fragrance to the product and are used in
			 many products intended for use by young children, including, teethers, toys,
			 and soft plastic books; and
				(2)there is extensive
			 scientific literature reporting the hormone-disrupting effects of phthalates
			 and substantial evidence of phthalates found in humans at levels associated
			 with adverse effects.
				(b)Banned hazardous
			 substanceEffective January
			 1, 2009, any children’s product or child care article that contains a phthalate
			 shall be treated as a banned hazardous substance under the Federal Hazardous
			 Substances Act (15 U.S.C. 1261 et seq.) and the prohibitions contained in
			 section 4 of such Act shall apply to such product or article.
			(c)Prohibition on
			 use of certain alternatives to phthalates in children’s products and child care
			 articles
				(1)In
			 generalIf a manufacturer modifies a children's product or child
			 care article that contains a phthalate to comply with the ban under subsection
			 (b), such manufacturer shall—
					(A)use an alternative
			 to phthalates that is the least toxic; and
					(B)not use any of the
			 prohibited alternatives to phthalates described in paragraph (2).
					(2)Prohibited
			 alternatives to phthalatesThe prohibited alternatives to
			 phthalates described in this paragraph are the following:
					(A)Carcinogens rated
			 by the Environmental Protection Agency as Group A, Group B, or Group C
			 carcinogens.
					(B)Substances
			 described in the List of Chemicals Evaluated for Carcinogenic Potential of the
			 Environmental Protection Agency as follows:
						(i)Known to be human
			 carcinogens.
						(ii)Likely to be
			 human carcinogens.
						(iii)Suggestive of
			 being human carcinogens.
						(C)Reproductive
			 toxicants identified by the Environmental Protection Agency that cause any of
			 the following:
						(i)Birth
			 defects.
						(ii)Reproductive
			 harm.
						(iii)Developmental
			 harm.
						(d)DefinitionsAs used in this Act—
				(1)the term
			 children’s product means a toy or any other product designed or
			 intended by the manufacturer for use by a child;
				(2)the term
			 child care article means all products designed or intended by the
			 manufacturer to facilitate sleep, relaxation, or the feeding of children, or to
			 help children with sucking or teething; and
				(3)the term
			 children’s product or child care article that contains a phthalate
			 means—
					(A)a children’s
			 product or a child care article any part of which contains any combination of
			 di-(2-ethylhexyl) phthalate (DEHP), dibutyl phthalate (DBP), or benzyl butyl
			 phthalate (BBP) in concentrations exceeding 0.1 percent; and
					(B)a children’s
			 product or a child care article intended for use by a child less than 3 years
			 of age that—
						(i)can
			 be placed in a child’s mouth; and
						(ii)(I)contains any combination
			 of diisononyl phthalate (DINP), diisodecyl phthalate (DIDP), or di-n-octyl
			 phthalate (DnOP), in concentrations exceeding 0.1 percent; or
							(II)contains any combination of
			 di-(2-ethylhexyl) phthalate (DEHP), dibutyl phthalate (DBP), benzyl butyl
			 phthalate (BBP), diisononyl phthalate (DINP), diisodecyl phthalate (DIDP), or
			 di-n-octyl phthalate (DnOP), in concentrations exceeding 0.1 percent.
							
